Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-21-00066-CR

                                      Kris MARTINEZ,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-0482-CR-C
                        Honorable William D. Old III, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment is MODIFIED to subtract
$600 in court-appointed attorney’s fees assessed against appellant Kris Martinez and the judgment
is AFFIRMED AS MODIFIED.

       Appellate counsel’s motion to withdraw is GRANTED.

       SIGNED September 22, 2021.


                                                _____________________________
                                                Beth Watkins, Justice